DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/2/2020 has been entered.

Claim Objections
Claims 20-58 are objected to because of the following informalities:  numerous grammatical errors.  Appropriate correction is required. The Examiner has included some suggested grammatical changes in the prior art rejection below.
The use of the term “Facebook”, “YouTube”, and “Instagram” (Claim 47), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Misnumbered claim 59 has been renumbered to 58.

Status of Claims
Claims 1-12 and 16 have been cancelled and Claims 20-58 have been added; therefore, Claims 13-15 and 17-58 are currently pending in application 14/797,821.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-15 and 17-58 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims  13-15, 19-26, and 28-58 all contain newly added subject matter (See BOLDED sections below), which are not described in the specification, drawings, nor original claims in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Independent Claim 13, a non-transitory machine-readable storage media which, when operated on an internet-based computer system, allows, in securely manner, exchange and edit of a music composition between the first user and second user, that wherein the first user controls who has access to the music composition comprising, providing the first user to use the interface to build a quality musicography, a music video, or a movie, and wherein when the media is operated, the media allows 
enter a new externally created music composition by processor created via any musical instrument, virtual instrument, or voice for the purpose of being able to arrange, record, edit, mix, or master the new music composition, using either audio or live action video of the first user;
enter a live action music video composition in realtime;
securely exchange the new music composition between the first user and second user that the first user approves of the non-transitory machine-readable storage media and allowing the first and second users to collaborate (on) and edit the new composition when the users to collaborate on edit the new composition when the users are at different locations and interactively manage the first user's music composition;
allows users to learn to arrange music, video/movie, choreography into professional setting.

Claim 14, wherein, the method comprising: its interface providing multiple users can process compose on the same locations.
Claim 15, wherein, the method comprising: the internet-based computer system user interface is which a least one of the following a smartphone, a computer, a laptop, a tablet and etc.
Claim 19, wherein determining by a processor to allow transfer of currency to tokens or gifts.
Claim 20, wherein, the user/ artist content database can be stored on the host server and the host server will store the user content, user profile information, user files, subscription information, messages, history and etc.
Claim 21, wherein, a) a number of times video/ song has been viewed b) a number of time video/song has been played; c) a number of ranking; d) a number of times video/song has been downloaded; e) a number of times video/ song has been shared; f) consist of rating chart; g) consist of comments and messaging.
Claim 22, wherein, providing a virtual button/click option for each user or artist to allow followers, call, messages, video call or in a group (e.g., host, mail, web, call, video call and instant messaging server) that also provides communicate for example.
Claim 23, wherein, through a user interface; allowing a user/ artist to challenge any other live user to a sing off, rap off, dance off, instrument play off, conservation/ critical talk or views, freestyle on a split screen or multi-screen and during these challenges/ competitions the user/  artist will have the opportunity to receive token or gifts from any other user/ artist.
Claim 24, wherein, the challenge or performance consisting of: (a) a number of views; (b) a number of likes consist of emoji's or costume emoji's; (c) a number of shares; (d) a number of tokens or gift from the second users; (e) a number of live feedback/comments.
Claim 25, wherein, a user can use their own music instrument (e.g., piano, guitar, trumpet, saxophone, Violin, etc.) through input that allows them to record, arrange, mix, bend their recording over a music track, loops, and music stems.
Claim 26, wherein, allows a user to make, customize or create their own music or video-cover, promoter flyers which they have an option to print, further comprising: (a) user can upload their images; (b) user can use software interface templates; (c) user can have the option to download or save; (d) users have the option to add their cover to their video recording.
Claim 28, wherein, the configuration a messaging system contains the first user to a second user or group conversation the seconds user/users will receive a new message alert message notification to the user device in the messaging system interface contains the information consist of words (in speech or writing), and/or other signs, symbols, or languages, which is sent by a sender, to a recipient wherein the messaging system the message interface with consist of the username, user picture/image, the date, the time, a question or statement or previous message or response.
Claim 29, wherein, is configured for a messaging system (e.g., beats audio, song, video, music, texts) over another user's production.
Claim 30, wherein, that allows users/artist will have the option to purchase gifts, tokens, etc., to send to another user or artist.
Claim 31, wherein, for the user/ artist can use screen mirroring or by Wi-Fi, USB, HMID cable adapter that share the video, photo to display on a larger screen for example for concert, parties, or a meeting.
Claim 32, wherein, is configured for background lighting Digital Multiplex (DMX) output can be wirelessly, hardwired, via a USB, HIMD cable adaptor.
Claim 33, wherein, is configured, for a user/ artist can record external audio such as your vocals or live musical instrument playing, using your device’s microphone (e.g., a smart phone, a computer, a laptop, tablet or etc.) or additional external microphones.
Claim 34, wherein, a virtual turn table, a virtual beat generator, audio enhancer, a music library, and built-sound effects.
Claim 35, wherein the non-transitory machine-readable storage media, when operated on an internet-based computer system, allows song composition, rating, ranking.
Claim 36, wherein, users allow to geographically promote their staging locate where they are playing at.
Claim 37, wherein, user/artist has the option to stream music, videos production or create a playlist.
Claim 38, wherein, a built-in record your own voice-overs.
Claim 39, wherein, allows users to trim and cut the audio or video to remove unwanted parts.
Claim 40, wherein, allows users to trim, spilt, duplicate, add, delete, overlay, or merge multiple video clips, music loops/stems.
Claim 41, wherein the user can adjust playback speed for fast forward/reverse in slow motion and the video/picture(s) transitions e.g., fade in/out, split left/right, zoom in/out, slide up/down/left/right, flip, rotate and etc.
Claim 42, wherein the user/artist has the option to rotate their video in any degrees, add/delete background, green screen background/videos, blur border to a video or photo picture.
Claim 43, wherein the user/artist has the option to adjust their video or pictures display width, length, change brightness, contrast, temperature, saturation, vignette, clarity, aspect ratio and etc.
Claim 44, wherein the user-defined design characteristic represented by design elements e.g., animation filters, text overlays, animated text, text titles and captions, fun stickers, time, music, sound effects voiceovers or-voice change on video and photo.
Claim 45, wherein the user/artist has the option share them their timeline photo, videos, comments and play songs from folders or from their own library.
Claim 46, wherein the user/artist has the option that allows them to overlay their video with sound, magical effects, motion graphics and with video themes/templates.
Claim 47, wherein the user/artist can share their music, video, or photo to Facebook, YouTube, Instagram, and more also has the option to solve it their file, camera roll or cloud.
Claim 48, wherein, user/artist can create their own concert or performance background video and can control their own background lighting display.
Claim 49, wherein, lyrics support, including lyrics search via plugin, multiple 3rd party lyrics search or within the system interface.
Claim 50, wherein, live show via personal on demand broadcast, podcast, or channels.
Claim 51, wherein, user/artist has the potential by editing and exporting 4K, 5K or the potential 6K videos projects at up to 60+ fps.
Claim 52, wherein, support file importing and exporting format for a multimedia playlist.
Claim 53, wherein, headset support, automatic Resume on headset and/or BT connection options.
Claim 54, wherein, a virtual analog synthesizer, audio editor and MIDI editor.
Claim 55, wherein, the platform system is configured to allow users to upload or download previously recorded music, sounds, videos, etc.
Claim 56, wherein, user/artist has the option to publish their music or production through the copyright link portal.
Claim 57, wherein, user/artist can add videos, texts content, pictures content on a split screen or multi-screens.
Claim 58,  wherein, user/artist has the option to store their recording to a hard drive, USB, CD-ROMs, DVDs, Cloud and/or any storage devices.

Claims 14-15 and 17-58 are also rejected as being dependent from claim 13, under the same rationale and reasoning as identified above.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15, 20, 25, 30, 33, 41, 43, 47, and 55 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “etc.” in claims 15, 20, 25, 30, 33, 41, 43, and 55 is a relative term which renders the claims indefinite. 
Claims 15, 20, 25, 30, 33, 41, 43, and 55 all include the terminology “etc.”.  The abbreviation “etc.” is short for “etcetera”, and is defined by Merriam-Webster as “a number of unspecified additional persons or things.” The term “etc.” or ”etcetera” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “and more” in claim 47 is a relative term which renders the claims indefinite. 

Independent Claim 13 recites exchange and edit of a music composition between “the first user”; however, there is improper antecedent basis. The proper correction for proper antecedent basis is requested to recite “exchange and edit of a music composition between a first user…”.
Independent Claim 13 additionally recites providing “the user” to use “the interface” to build a quality musicography music video or a movie and wherein when “the media” is operated, “the media” allows a first user to perform operations method comprising;  however, there is improper antecedent basis. The proper correction for proper antecedent basis is requested to recite “providing the first and the second users use of an interface to build a quality musicography music video or a movie and wherein when the non-transitory machine-readable storage media is operated, the non-transitory machine-readable storage media allows a first user to perform operations method comprising…”.
Independent Claim 13 additionally recites securely exchange the new music composition between the first user and second user that the first user approves of the non-transitory machine-readable storage media and allowing the first and second users to collaborate on edit “the new composition” when the users to collaborate on edit “the new composition” when “the users” are different locations and interactively manage “the first user's music composition”;  however, there is improper antecedent basis. The proper correction for proper antecedent basis is requested to recite “securely exchange the new music composition between the first user and second user that the first user approves of the non-transitory machine-readable storage media and allowing the first and second users to collaborate and edit the new music composition when the first and second users are at different locations and interactively manage the first user's new music composition…”.
Claims 14-15 and 17-58 are also rejected as being dependent from claim 13, under the same rationale and reasoning as identified above.

Claim 14 recites “ the same locations” which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claim 24 recites “ the challenge” which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. The Examiner suggests making claim 24 dependent on Claim 23. 
Claim 28 recites “the user device”  and “the messaging system interface”, which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claim 55 recites “the platform system” which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 
Claim 56 recites “the copyright link portal” which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested. 


Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-15 and 17-58 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 13-15 and 17-58 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 13-15 and 17-58 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 13-15 and 17-58 are directed toward the judicial exception of an abstract idea.  Independent claim 13 are directed specifically to the abstract idea of facilitating music composition.  
Regarding independent claim 13, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A non-transitory machine-readable storage media which, when operated on an internet-based computer system, allows, in securely manner, exchange and edit of a music composition between the first user and second user, wherein the first user controls who has access to the music composition comprising, providing the first user with an interface to build a quality musicography, a music video, or a movie, and wherein when the media is operated, the media allows the first user to perform operations method comprising; 
a) enter a new externally created music composition by processor created via any musical instrument or voice for the purpose of being able to arrange the new music composition, using either audio or live action video of the first user; 
b) enter a live action music video composition in realtime; 
c) securely exchange the new music composition between the first user and second user that the first user approves of and allowing the first and second users to collaborate and edit the new composition when the users are at different locations and interactively manage the first user's music composition; 
d) allowing users to learn to arrange music, video/movie, choreography into a professional setting.

As the underlined claim limitations above demonstrate, independent claim 13 are directed to the abstract idea of  Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 14-15 and 17-58 provide further details to the abstract idea of claim 13 regarding the received data, therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claim 13. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 13-15 and 17-58 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “non-transitory machine-readable storage media”, an “internet-based computer system”, an “interface”, a “processor”, a “microphone”, a “headset”, a “smart-phone”, a “computer”, a “laptop”, a “tablet”, a “hard drive”, a “USB drive”, “CD-ROMs”, “DVDs”, and a “messaging system”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. Dependent claims 14-15 and 17-58 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 13-15 and 17-58 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “non-transitory machine-readable storage media”, an “internet-based computer system”, an “interface”, a “processor”, a “microphone”, a “headset”, a “smart-phone”, a “computer”, a “laptop”, a “tablet”, a “hard drive”, a “USB drive”, “CD-ROMs”, “DVDs”, and a “messaging system”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 14-15 and 17-58 merely recite further additional embellishments of the abstract idea of independent claim 13 respectively, but these features only serve to further limit the abstract idea of independent claim 13, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 13-15 and 17-58 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 13-15 and 17-58 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15, 17, and 20-58 are rejected under 35 U.S.C. 103 as being unpatentable over Seese, JR. et al. (US 2013/0269504), hereinafter referred to as Seese, in view of Cohen et al. (US 2009/0164902), hereinafter referred to as Cohen. 
Regarding independent claim 13, Seese teaches a non-transitory machine readable storage media (Seese: [0030] & FIG.2 discussing "A number of program modules may be stored by the various storage devices and within RAM 67. Such program modules include an operating system 80 and a Song Composition Module 100 and a Song Ranking Module 200" and FIG.1 showing client devices 5, 10 and 12) which, when operated on an internet based computer system (Seese: [0027] discussing "one or more computer networks 15 facilitate communication between the Social Network Server 20, the Application Server 30, the Database 40, and/or the one or more user computers 5, 10, 12"), allows exchange and edit of a music composition between a first and second user wherein the first user controls who has access to the music composition (Seese: [0041] & [0051] discussing "the system is configured to allow users to share rendered songs (e.g., such as the rendered songs stored on the server) with others (e.g., other users, friends, etc.)" and [0060] discussing "after rendering songs and playing gigs, users can share songs with other members of the game community, members of various social networking sites (e.g., Facebook, Twitter, etc.), or with friends or others via e-mail, text message, etc. As shown in FIG. 8, users may share songs from their profile by clicking a Share button 602." and [0058] discussing "In certain embodiments, users are able to add bandmates (e.g., up to five bandmates), thus allowing them to collaborate by having each bandmate compose one or more separate tracks of the same song. In various embodiments, the bandmates may compose the song asynchronously or at the same time." and [0020] discussing "the system is adapted to allow users to invite their friends (e.g., up to 3 or any other predetermined number of friends) to collaborate on composing a particular song") comprising, providing the first user with an interface to build a quality musicography, a music video, or a movie and wherein when the media is operated, the media allows  the first user to perform operations method comprising: a) enter a new externally created music composition created via any musical instrument other than a computer (Seese: [0036] discussing "the Song Composition Module 100 are configured to allow a user to compose songs that contain music tracks" and [0019-0020] & [0058] discussing "In addition, the system may be adapted to allow users to compose their own loops for use in their compositions (e.g., using real instruments or virtual instruments)" and [0072] discussing "In various embodiments, the system is adapted to allow users to create instrument loops using virtual instruments, for example, using an on-screen keyboard, drum pad, or similar virtual instrument." and [0038] discussing "In particular embodiments, the system is configured to allow a user to select from a plurality of pre-recorded music loops. In other embodiments, the system is configured to allow a user to record his or her own music loops (e.g., using a virtual instrument via an on-screen interface, using a real instrument and recording the instrument using a microphone, or in any other suitable manner)." [office note: The embodiment in which a user records their own musical loops using real musical instruments and a microphone is interpreted as entering a new music composition]) or created by voice (Seese: [0037] discussing "individual music loops comprise musical loops containing a single particular instrument (e.g., drums, keyboard, bass, vocals, guitar, etc.)" wherein "a particular loop may be a vocal loop"), arrange (Seese: [0036] discussing "the Song Composition Module 100 are configured to allow a user to compose songs that contain music tracks") for the purpose of being able to, record (Seese: [0038] discussing "the system is configured to allow a user to record his or her own music loops (e.g., using a virtual instrument via an on-screen interface, using a real instrument and recording the instrument using a microphone, or in any other suitable manner)."), edit (Seese: [0053] discussing "If the user wants to edit any of the tracks, the user can delete loops or move them to different positions within the appropriate track by repositioning the loops within the track, placing a new loop in a desired space 304 (e.g., time segment) within the track, etc."), mix (Seese: [0067] discussing "the gaming system allows users to mix song packs together, creating a cross-genre mixup" and [0078] discussing "These loops of differing lengths can be mixed by aligning the musical beats and measures instead of simply aligning the beginning and end time of each music loop."), or master the new music composition, using either audio or live action video of the first user (Seese: [0038] discussing "the system is configured to allow a user to record his or her own music loops (e.g., using a virtual instrument via an on-screen interface, using a real instrument and recording the instrument using a microphone [audio], or in any other suitable manner)."); b) enter a composition; and c) exchange the new music compositions between the first user and second user (Seese: [0041] & [0051] discussing "the system is configured to allow users to share rendered songs (e.g., such as the rendered songs stored on the server) with others (e.g., other users, friends, etc.)" and [0060] discussing "after rendering songs and playing gigs, users can share songs with other members of the game community, members of various social networking sites (e.g., Facebook, Twitter, etc.), or with friends or others via e-mail, text message, etc. As shown in FIG. 8, users may share songs from their profile by clicking a Share button 602." wherein "In particular embodiments, community members can download shared songs as .MP3 files, which may be available for no charge or for a particular cost determined by either the system or the user") that the first user approves of the non-transitory machine readable storage media (Seese: [0058] discussing "In certain embodiments, users are able to add bandmates (e.g., up to five bandmates), thus allowing them to collaborate by having each bandmate compose one or more separate tracks of the same song. In various embodiments, the bandmates may compose the song asynchronously or at the same time." and [0074] discussing "the system is configured to allow one or more users to collaborate to create a single song" and [0020] discussing "the system is adapted to allow multiple users to play the game at the same time (e.g., on a performance or collaborative basis). For example, in a particular embodiment, the system is adapted to allow users to invite their friends (e.g., up to 3 or any other predetermined number of friends) to collaborate on composing a particular song") and allowing the first and second users to edit the new composition (Seese: [0058] discussing "In certain embodiments, users are able to add bandmates (e.g., up to five bandmates), thus allowing them to collaborate by having each bandmate compose one or more separate tracks of the same song. In various embodiments, the bandmates may compose the song asynchronously or at the same time." and [0074] discussing "the system is configured to allow one or more users to collaborate to create a single song" and [0020] discussing "the system is adapted to allow multiple users to play the game at the same time (e.g., on a performance or collaborative basis). For example, in a particular embodiment, the system is adapted to allow users to invite their friends (e.g., up to 3 or any other predetermined number of friends) to collaborate on composing a particular song" [office note: Therefore, individual compositions/tracks/loops may be shared and bandmates may collaborate on combining the tracks/loops into a song]) when the users are at different locations (Seese: [0019] discussing "the system may be adapted to allow users to learn the basics of music composition within the context of a game" and [0020] discussing "In various embodiments, the system is adapted to allow multiple users to play the game at the same time (e.g., on a performance or collaborative basis). For example, in a particular embodiment, the system is adapted to allow users to invite their friends (e.g., up to 3 or any other predetermined number of friends) to collaborate on composing a particular song." and [0058] discussing "bandmates may compose the song asynchronously or at the same time" and FIG.1 as well as [0027] discussing “user computer 5, 10, 12” [office note: each user’s computer is interpreted as a different location]) and interactively manage the first user’s music composition (Seese: [0058] discussing "In certain embodiments, users are able to add bandmates (e.g., up to five bandmates), thus allowing them to collaborate by having each bandmate compose one or more separate tracks of the same song. In various embodiments, the bandmates may compose the song asynchronously or at the same time." and [0020] discussing "In various embodiments, the system is adapted to allow multiple users to play the game at the same time (e.g., on a performance or collaborative basis). For example, in a particular embodiment, the system is adapted to allow users to invite their friends (e.g., up to 3 or any other predetermined number of friends) to collaborate on composing a particular song."); and d) allows* users to learn to arrange music, video/movie, choreography into professional setting (Seese: [0041], [0051], and [0058]-[0060]. 
Seese does not explicitly teach entering a live action music video in real-time and exchanging compositions in a secure manner.  However, Seese does describe using social networking sites such as Facebook (in which users typically have a login ID and password to access the network) or via email (typically requiring a username and password as well) to exchange music.
Furthermore in the same field of endeavor, Cohen teaches remote communication between users (Cohen: [0039] discussing “In one aspect, the present disclosure relates to recording an audio track or video content over a network, in some instances, in real-time or in near real-time.”; [0040] discussing “Audio tracks and video content can be produced by a user in the vicinity of an audio input device (e.g., microphone) or imaging device (e.g., camera, video recorder, web-cam) that is coupled to a computing device connected to a network. The video content can be uploaded or recorded. The video can be recorded using an imaging device in concurrence with or separate from an audio recording process. The video can be of a user generating the audio production or other types of theatrical performances of the user.”; [0069] discussing "Since the communications module 204 is typically compatible with receiving and/or interpreting data originating from various communication protocols, the communications module 204 is able to establish parallel and/or serial communication sessions with users of remote client devices for data exchange (e.g., user information and/or user content).") and entering a live action music video (Cohen: FIG.7 and [0164-0166] discussing "a record button may be presented to the user, that when selected, generates an audio and/or video recording request. Other known and/or convenient methods for a user to generate an audio and/or video recording request are contemplated and are considered to be within the novel art of this disclosure" and [0167] discussing "In process 706, an audio track and/or video content provided by the user is recorded. The user can begin the musical and/or theatrical production when the recording session begins." and [0085] discussing "This mixing allows performance art pieces comprising multimedia data to be generated based on a multi-user collaboration process. The performance art pieces can include, by way of example, but not limitation, a music video, a play, a skit, a performance video, a dance performance, and/or a movie, etc.") and exchanging compositions in a secure manner (Cohen: [0057] discussing "communications can be achieved by a secure communications protocol" and [0066-0067] discussing network security functions that "manage and/or have access to an access control list which details permissions including for example, the access and operation rights of an object by an individual, a machine, and/or an application, and the circumstances under which the permission rights stand" [office note: The limitation “securely” is interpreted according to paragraph [028] of the instant application which states “a secure method such that only clients on the social media site can have access to the music without further intermediary interference or use”]).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the music exchanging social network as taught by Seese to include the live action music video in real-time and secure exchange as taught by Cohen with the motivation of providing rising artists with the resources to seek industry collaborators (Cohen: [0005]) while protecting their IP rights by tracking varying levels of trust between different machines and/or applications (Cohen: [0066]) (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Regarding claim 14, modified Seese teaches the machine readable storage media according to claim 13 and Seese further teaches multiple users can compose on the same new music composition from separate locations (Seese: [0019] discussing "the system may be adapted to allow users to learn the basics of music composition within the context of a game" and [0020] discussing "In various embodiments, the system is adapted to allow multiple users to play the game at the same time (e.g., on a performance or collaborative basis). For example, in a particular embodiment, the system is adapted to allow users to invite their friends (e.g., up to 3 or any other predetermined number of friends) to collaborate on composing a particular song." and [0058] discussing "bandmates may compose the song asynchronously or at the same time" and FIG.1 as well as [0027] discussing “user computer 5, 10, 12” [office note: each user’s computer is interpreted as a separate location]).
Regarding claim 15, modified Seese teaches the machine readable storage media according to claim 13 and Seese further teaches the internet based computer system is at least one of a smart phone, a computer (Seese: [0027] & FIG.1 discussing "one or more user computers 5, 10, 12"), a laptop and a tablet (Seese: [0046] discussing "a mobile device, personal computer, laptop, tablet etc.").
Regarding claim 17, modified Seese teaches the non-transitory machine readable storage media according to claim 13 and Seese further teaches the storage media has instructions which provide a second user access to the new music composition by other than the first user is by payment of a fee or free (Seese: [0060] discussing "In particular embodiments, community members can download shared songs as .MP3 files, which may be available for no charge or for a particular cost [fee] determined by either the system or the user.").
As per new Claim 20, Seese and Cohen disclose wherein, the user/ artist content database can be stored on the host server and the host server will store the user content, user profile information, user files, subscription information, messages, history  (Seese: See at least Fig.1 and [0060]) (Cohen: See at least Fig.3A and [0060], [0104], and [0118]-[0122]).
As per new Claim 21, Seese and Cohen disclose wherein, a) a number of times video/ song has been viewed b) a number of time video/song has been played; c) a number of ranking; d) a number of times video/song has been downloaded; e) a number of times video/ song has been shared; f) consist of rating chart; g) consist of comments and messaging  (Cohen: See at least Figs.4A-4B).
As per new Claim 22, Seese and Cohen disclose wherein, providing a virtual button/click option for each user or artist to allow followers, call, messages, video call or in a group (e.g., host, mail, web, call, video call and instant messaging server) that also provides communicate for example  (Cohen: See at least Figs.5F-5G, [0068], [0092], [0111], and [0147]-[0149]).
As per new Claim 23, Seese and Cohen disclose wherein, through a user interface; allowing a user/ artist to challenge any other live user to a sing off, rap off, dance off, instrument play off, conservation/ critical talk or views, freestyle on a split screen or multi-screen and during these challenges/ competitions the user/  artist will have the opportunity to receive token or gifts from any other user/ artist (Cohen: See at least Figs. 2, 5B, and 12-13; [0063]-[0064], [0107]-[0115]).
As per new Claim 24, Seese and Cohen disclose wherein, the challenge or performance consisting of: (a) a number of views; (b) a number of likes consist of emoji's or costume emoji's; (c) a number of shares; (d) a number of tokens or gift from the second users; (e) a number of live feedback/comments (Cohen: See at least Figs. 2, 5B, and 12-13; [0063]-[0064], [0107]-[0115]).
As per new Claim 25, Seese and Cohen disclose wherein, a user can use their own music instrument (e.g., piano, guitar, trumpet, saxophone, Violin, etc.) through input that allows them to record, arrange, mix, bend their recording over a music track, loops, and music stems (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 26, Seese and Cohen disclose wherein, allows a user to make, customize or create their own music or video-cover, promoter flyers which they have an option to print, further comprising: (a) user can upload their images; (b) user can use software interface templates; (c) user can have the option to download or save; (d) users have the option to add their cover to their video recording (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 27, Seese and Cohen disclose wherein, the users can record their own recording productions providing an interface correspond musical content with video content (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 28, Seese and Cohen disclose wherein, the configuration a messaging system contains the first user to a second user or group conversation the seconds user/users will receive a new message alert message notification to the user device in the messaging system interface contains the information consist of words (in speech or writing), and/or other signs, symbols, or languages, which is sent by a sender, to a recipient wherein the messaging system the message interface with consist of the username, user picture/image, the date, the time, a question or statement or previous message or response (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 29, Seese and Cohen disclose wherein, is configured for a messaging system (e.g., beats audio, song, video, music, texts) over another user's production (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 30, Seese and Cohen disclose wherein, that allows users/artist will have the option to purchase gifts, tokens, etc., to send to another user or artist (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 31, Seese and Cohen disclose wherein, for the user/ artist can use screen mirroring or by Wi-Fi, USB, HDMI cable adapter that share the video, photo to display on a larger screen for example for concert, parties, or a meeting (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 32, Seese and Cohen disclose wherein, is configured for background lighting Digital Multiplex (DMX) output can be wirelessly, hardwired, via a USB, HDMI cable adaptor (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 33, Seese and Cohen disclose wherein, is configured, for a user/ artist to record external audio such as  vocals or live musical instrument playing, using a device’s microphone (e.g., a smart phone, a computer, a laptop, or tablet) or additional external microphones (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 34, Seese and Cohen disclose wherein, a virtual turn table, a virtual beat generator, audio enhancer, a music library, and built-sound effects (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 35, Seese and Cohen disclose wherein the non-transitory machine-readable storage media, when operated on an internet-based computer system, allows song composition, rating, ranking (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 36, Seese and Cohen disclose wherein, users allow to geographically promote their staging locate where they are playing at (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 37, Seese and Cohen disclose wherein, user/artist has the option to stream music, videos production or create a playlist (Cohen: See at least Figs. 1-2, [0036]-[0073]).v
As per new Claim 38, Seese and Cohen disclose wherein, a built-in record your own voice-overs (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 39, Seese and Cohen disclose wherein, allows users to trim and cut the audio or video to remove unwanted parts (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 40, Seese and Cohen disclose wherein, allows users to trim, spilt, duplicate, add, delete, overlay, or merge multiple video clips, music loops/stems (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 41, Seese and Cohen disclose wherein the user can adjust playback speed for fast forward/reverse in slow motion and the video/picture(s) transitions e.g., fade in/out, split left/right, zoom in/out, slide up/down/left/right, flip, rotate (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 42, Seese and Cohen disclose wherein the user/artist has the option to rotate their video in any degrees, add/delete background, green screen background/videos, blur border to a video or photo picture (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 43, Seese and Cohen disclose wherein the user/artist has the option to adjust their video or pictures display width, length, change brightness, contrast, temperature, saturation, vignette, clarity, aspect ratio (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 44, Seese and Cohen disclose wherein the user-defined design characteristic represented by design elements e.g., animation filters, text overlays, animated text, text titles and captions, fun stickers, time, music, sound effects voiceovers or-voice change on video and photo (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 45, Seese and Cohen disclose wherein the user/artist has the option share them their timeline photo, videos, comments and play songs from folders or from their own library (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 46, Seese and Cohen disclose wherein the user/artist has the option that allows them to overlay their video with sound, magical effects, motion graphics and with video themes/templates (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 47, Seese and Cohen disclose wherein the user/artist can share their music, video, or photo to Facebook, YouTube, Instagram, and more also has the option to solve it their file, camera roll or cloud (Cohen: See at least Fig. 5B and [0104]).  
As per new Claim 48, Seese and Cohen disclose wherein, user/artist can create their own concert or performance background video and can control their own background lighting display (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 49, Seese and Cohen disclose wherein, lyrics support, including lyrics search via plugin, multiple 3rd party lyrics search or within the system interface (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 50, Seese and Cohen disclose wherein, live show via personal on demand broadcast, podcast, or channels (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 51, Seese and Cohen disclose wherein, user/artist has the potential by editing and exporting 4K, 5K or the potential 6K videos projects at up to 60+ fps (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 52, Seese and Cohen disclose wherein, support file importing and exporting format for a multimedia playlist (Cohen: See at least Figs. 1-2, [0036]-[0073]). 
As per new Claim 53, Seese and Cohen disclose wherein, headset support, automatic resume on headset and/or BT connection options (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 54, Seese and Cohen disclose wherein, a virtual analog synthesizer, audio editor and MIDI editor (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 55, Seese and Cohen disclose wherein, the platform system is configured to allow users to upload or download previously recorded music, sounds, videos (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 56, Seese and Cohen disclose wherein, user/artist has the option to publish their music or production through the copyright link portal (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 57, Seese and Cohen disclose wherein, user/artist can add videos, texts content, pictures content on a split screen or multi-screens (Cohen: See at least Figs. 1-2, [0036]-[0073]).
As per new Claim 58, Seese and Cohen disclose wherein, user/artist has the option to store their recording to a hard drive, USB, CD-ROMs, DVDs, Cloud and/or any storage devices (Cohen: See at least Figs. 1-2, [0036]-[0073]).

Claim 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seese and Cohen, as per claim 13 above, and further in view of Emmerson (US 2010/0326256), hereinafter referred to as Emmerson.
Regarding claim 18, modified Seese teaches the machine readable storage media according to claim 13 but does not disclose the machine readable storage media allows music composition management service providers to advertise to the users.
However, Emmerson teaches allowing music composition management service providers to advertise to the users (Emmerson: [0030] discussing "a business model including the methods hereinabove wherein advertising is sold for generating targeted traffic for music, including the use of musical keywords wherein each music genre has keywords specifically associated with it so that advertisements can address niche markets related to those genres").
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified music exchanging social network as taught by Seese to include the advertisement capabilities as taught by Emmerson with the motivation of allowing advertisements to address niche markets related to particular music genres (Emmerson: [0030]).
Regarding claim 19, modified Seese teaches the machine readable storage media according to claim 13 wherein the machine readable storage media allows payment of a fee (Seese: [0060] discussing "In particular embodiments, community members can download shared songs as .MP3 files, which may be available for no charge or for a particular cost determined by either the system or the user.").  Seese certainly suggests, however does not explicitly teach that the system allows transfer of currency, tokens, or gifts.
However, Emmerson teaches transfer of money between users (Emmerson: [0018] discussing "Downloading is preferably based on a pay-per-download basis, with proceeds being distributed [transferred] to the contributors").
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified fees taught by Seese to include proceed/ currency transfer as taught by Emmerson with the motivation of compensating music contributors an individual musicians from virtual bands (Emmerson: [0018]).

Response to Arguments
Applicant's arguments filed on 7/6/2022, with respect to Claims 13-15 and 17-59, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as NON-FINAL, based on the rejection above.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as NON-FINAL, based on the new rejections above.  See MPEP § 706.07(a).
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Georges et al. (US 2016/0379611 A1) – The invention relates to systems and methods for audio creation and/or playback in a portable device such as a communications device. Furthermore, the present invention relates to systems and methods for creating, modifying, interacting with and playing music, and more particularly to systems and methods employing a top-down and interactive auto-composition process, where the systems/methods provide the user with a musical composition that may be modified and interacted with and played and/or stored (for later play) in order to create music that is desired by the particular user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 23, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629